460 S.W.2d 149 (1970)
Thomas Alvin WILLIAMS, Appellant,
v.
The STATE of Texas, Appellee.
No. 43232.
Court of Criminal Appeals of Texas.
November 18, 1970.
Wardlaw & Cochran by George Cochran, Mays, Mays & Johnson by Charles Mays, Fort Worth, for appellant.
Frank Coffey, Dist. Atty., Truman Power, R. J. Adcock, Ronald W. Quillin and Timothy E. Thompson, Asst. Dist. Attys., Fort Worth, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
The conviction is for robbery by assault upon a plea of guilty before a jury; the punishment was assessed at ten years.
This is a companion case to Johnson v. State, Tex.Cr.App., 459 S.W.2d 637. Both were tried at the same time, but each has a separate appeal.
Appellant was duly admonished before entering his plea of guilty. Michael A. J. McMillan, the manager of a 7-11 store in Fort Worth, testified that appellant, a girl and Commie Johnson entered the store. After some conversation, appellant pulled a gun, and he and Johnson took the money out of the cash register and then appellant hit McMillan on the head with the gun. Appellant testified that he robbed McMillan and abused him.
Appellant called witnesses who testified that his reputation as a peaceable law-abiding citizen was good. The witnesses were cross-examined with questions of "have you *150 heard" that appellant had committed certain other robberies.
Counsel for appellant acknowledges that this Court has always held that such "have you heard" questions were proper under Whitaker v. State, Tex.Cr.App., 421 S.W.2d 905, and Smith v. State, Tex.Cr.App., 411 S.W.2d 548, and other cases.
Counsel asks the court to overrule these cases. The purpose of the rule is to test the knowledge of the witness concerning the reputation of an accused. See Morton v. State, Tex.Cr.App., 460 S.W.2d 917. The rule permitting cross examination to test the knowledge of a witness is still a good rule and the cases so holding will not be overruled.
There being no error, the judgment is affirmed.